Mr. Presiding Justice Scofield delivered the opinion of the Court. • At the April term, 1893, of the Circuit Court of St. Clair County, there was pending in that court a bill in chancery for the appointment of a receiver and for other relief, in which Fielding W. Oliver was complainant, and the Belle-ville Steel Company was defendant. By leave of court, Andrew J. Vandegrift, defendant in error, filed an intervening petition in said cause, on June 30, 1893, whereby he sought to enforce a mechanic’s lien against the receivers of the Belleville Steel Company. Answers to the intervening petition were filed by the Belleville Steel Company and by the plaintiffs in error and the proceeding was heard by the court upon oral and documentary evidence. A decree was rendered in Vandegrift’s favor for $484.53. Plaintiffs in error bring the record to this court and insist that the decree should be reversed. The only question presented for consideration by the argument of plaintiffs in error relates to the sufficiency of the evidence to show that they are indebted to Vandegrift in the sum of $484.53, or in any other sum. The findings of the decree are substantially as follows: That on August 17, 1892, Vandegrift and the Belleville Steel Company entered into a written contract, whereby Vandegrift agreed to make the necessary changes in the 22x30 Smith & Beggs piston valve engine, in a certain mill of the Belleville Steel Company, for the successful application of his late improved automatic cut-off piston valve and valve gear, and to furnish and apply the same, in complete running order, to said engine, and to guarantee a satisfactory running motion and as good economy as had been attained by the application of the same to the Tudor Iron Works; that the consideration to be paid Vandegrift for said appliances and attachments was to be the value of the fuel saved thereby for three hundred running days, of twenty-four hours each, payment thereof to be made monthly; that the Belleville Steel Company was to note the number of days run in each month, and to continue said payments until the three hundred days had beén completed; that the amount saved was to be determined by running tests made before and after the application of said attachments to the engine, such tests to be continued for one week in each instance, under the same conditions; that in each test the amount of fuel consumed and of the tonnage turned out was to be recorded; that Vandegrift was to keep said attachments in complete repair for a term of two years after they were applied to the engine; that in pursuance of said contract, Vandegrift made the changes and applied the attachments on or about September 1,1892; that before this was done, however, a test was made, as was provided for in said contract; that afterward, in March, 1893, another test was made, this time with the said automatic apparatus attached to the engine; that the Belleville Steel Company kept a record of said tests, and adopted the same as a basis upon which to fix Vandegrift’s compensation; that the said tests showed a saving in fuel of $5.21 per day; that on April 26, 1893, by its letter to Vandegrift, the Belleville Steel Company promised to pay Vandegrift for said appliances^ in monthly payments, the sum of $5.21 for each running day for a period of three hundred days, beginning with March 1, 1893; that after March 1, 1893, and prior to June 30, 1893, the date of the filing of Vandegrift’s claim, the Belleville Steel Company operated said engine and mill for ninety-three days; and that no payment under the contract has been made to Vandegrift by the Belleville Steel Company or by the plaintiffs in error. A careful examination of the record satisfies us that the chancellor was justified in finding the facts to be substantially as set forth and detailed in the decree. An effort was made to show that the letter dated April 26, 1893 (which was in answer to a letter from defendant in error dated April 15,1893, containing a comparative statement of the two tests made), was given by the manager of the Belle-ville Steel Company for the sole purpose of showing that Vandegrift’s appliances were in use in that company’s mill, and of thereby enabling said Vandegrift to contract for the use of the same appliances by other companies.. The evidence upon this question was conflicting and the chancellor was certainly justified in holding that this letter was made vdth a more serious intent than that of enabling Vandegrift to impose upon ignorant and unsuspecting parties what plaintiffs in error claim to be a valueless contrivance. But the letter in question speaks for itself. It is as follows : “ Comparing the tests made on our 12-inch mill engine before and after the application of your automatic cut-off, we note a saving of coal to amount $5.21 per day, which by terms of contract is payable to you monthly, covering a period of 300 running days, as per understanding of yesterday. March 1, 1893, is the time these payments date from. As then explained to you, we can not render you a voucher until May 10th, as that is the next nearest date on which we- render vouchers on our treasurer for bills “on hand.” It is difficult to determine whether the words “ as per understanding of yesterday ” are intended to qualify what precedes or what follows them. But this matter is not very material. Whether the “understanding of yesterday” was as to the amount saved daily and the number of running days to be paid for, or as to the time from which the payments were to be dated, a compromise of the differences between the parties, based upon a sufficient consideration, is shown by this letter, when considered in connection with the letter of defendant in error above mentioned, in which the latter agrees to accept $28.68 as the saving for five and a half days. These two letters amounted to a contract between the parties, which the chancellor very properly enforced. If there was not a “ good, satisfactory running motion,” as guaranteed by the defendant in error, the Belleville Steel Company should not have made the compromise shown by its said letter, which is dated nearly eight months after the appliances of defendant in error had been in use under the original contract. This compromise also dispenses with the necessity of proof that as “ good economy ” was attained at the Belle-ville Steel Company’s mill as by the use of the same appliance at the Tudor Iron Works, or that the attachments had been kept in repair as required by the original contract. The decree of the Circuit Court is supported by the evidence, and it is therefore affirmed.